                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
               Plaintiff,                             )
                                                      )
       v.                                             )       No. 08-03461-CV-S-MDH
                                                      )
DAVID HESS,                                           )
                                                      )
               Defendant.                             )

                                             ORDER

       Before the Court is a letter written by Defendant personally. (Doc. 113.) On June 4, 2009,

Defendant was committed to the custody of the Attorney General under 18 U.S.C. § 4246 and is

currently confined at the Federal Medical Center in Rochester, Minnesota.

       Defendant writes that FMC Rochester is not a suitable facility for him and that he, “does

not feel safe here because of the scumbag Warden Kallis and his CO’s.” Defendant alleges that

the Warden stole his property and that he was “beaten up by another inmate.” Thus, Defendant

asks to be transferred to the Medical Center for Federal Prisoners in Springfield, Missouri.

       First, as for Defendant’s argument that FMC Rochester is not a suitable facility for his

hospitalization, Defendant is represented by appointed counsel in this action, and as a result pro se

filings will not be accepted from him. To the extent that Defendant is raising complaints about the

conditions of his confinement at FMC Rochester, the proper venue for any such claims would be

the District of Minnesota, where he is confined and where the alleged violations occurred.

       Defendant also includes a brief note with the name and address of Kathryn Nester, Federal

Public Defender, in San Diego, California, writing “she is smart,” and he “does not want to do

anything with David R. Mercer in Springfield Mo’s FPD.” (Doc. 113-2.) To the extent that
Defendant is requesting new appointed counsel, the undersigned finds no basis to replace the

Federal Public Defender for the Western District of Missouri as appointed counsel for Defendant.

       Based on the foregoing, the pro se motions for transfer and for new appointed counsel are

DENIED. The Clerk’ Office shall send a copy of this order to Defendant via regular mail.

       IT IS SO ORDERED.

                                                   /s/ David P. Rush
                                                   DAVID P. RUSH
                                                   UNITED STATES MAGISTRATE JUDGE

DATE: June 30, 2021




                                               2
